Exhibit 10.03


Amendment to Funding Agreement


        This Amendment to the Funding Agreement (the “Funding Agreement”) dated
August 8, 2003, between Targeted Genetics Corporation, a Washington corporation
(“Targeted”), and Biogen, Inc., a Massachusetts corporation (“Biogen”) is made
as of July 14, 2003 by and between Targeted and Biogen.

        The parties hereby agree to delete the first sentence of Section
3.2.1(a) of the Funding Agreement and replace it with the following sentence:

        “Subject to Section 3.2.2 of this Agreement, at any time and from time
to time before September 15, 2003, at the election of Targeted in its sole
discretion (the “Put Option”) and upon its written request (the “Put Request”),
Biogen shall subscribe for and purchase (a “Share Purchase”) a number of shares
of Common Stock having an aggregate fair market value less than or equal to the
Remaining Value (as defined in subsection (b) of this Section 3.2.1) at the time
of such Put Request, at the price and on the terms and conditions set forth in
this Article3.”

        All other terms and provisions of the Funding Agreement shall remain
unchanged.

        IN WITNESS WHEREOF, Targeted and Biogen have caused this Amendment to be
duly executed as of the date first above written.

TARGETED GENETICS CORPORATION

By:  /s/ H. Stewart Parker
Name:  H. Stewart Parker
Title:  President and CEO

BIOGEN, INC.

By:  /s/ John W. Palmer
Name:  John W. Palmer
Title:  Sr. VP. Corporate Development



--------------------------------------------------------------------------------

